                                                                   , t 'SDC '-.,; ~\. ':
                                                                   '
                                                                       ,' ~•~\
                                                                          \ { ' ( ' ' j ',;
                                                                               , • . t , I'._,   ·,'
                                                                                                 j;
                                                                                                       '•
                                                                                                            \.,   ;




UNITED STATES DISTRICT COURT
                                                                   ,DOC#.
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Amado Rodriguez Sanchez,
                                           Petitioner,                                  18 CIVIL 8798 (AJN)

                 -against-                                                                       JUDGMENT

Thomas Decker, et al.,
                                          Respondents.
--------------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated December 23, 2019, Rodriguez Sanchez's Petition is

hereby GRANTED. Because the Court resolves this Petition on the papers, Rodriguez Sanchez's

request for oral argument is DENIED. Within seven calendar days of the date of the Opinion and

Order, Respondents must provide Rodriguez Sanchez with a bond hearing before an IJ that is

consistent with the Opinion and Order. Respondents have represented to the Court that they will

"coordinate with the immigration court to schedule a bond hearing as expeditiously as possible,"

and the Cami expects that they will do so. Should Respondents fail to provide Rodriguez

Sanchez with the required bond hearing within seven calendar days, they must immediately

release him; accordingly, the case is closed.

DATED: New York, New York
       December 23, 2019


                                                                         RUBY J. KRAJICK

                                                                                  Clerk of Court
                                                             BY:

                                                                                    Deputy Clerk
